FILED
                           NOT FOR PUBLICATION                                MAY 11 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50063

              Plaintiff - Appellee,              D.C. No. 8:13-cr-00074-AG-1

  v.
                                                 MEMORANDUM*
ADAN RANGEL GARCIA, aka Omar
Garcia,

              Defendant - Appellant.


                   Appeal from the United States District Court
                      for the Central District of California
                   Andrew J. Guilford, District Judge, Presiding

                             Submitted May 6, 2015**
                               Pasadena, California

Before: TASHIMA, TALLMAN, and NGUYEN, Circuit Judges.

       Adan Garcia appeals his conviction for violation of 8 U.S.C. § 1326(a),

challenging several of the district court’s evidentiary rulings. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      1. Because the lawfulness or unlawfulness of Garcia’s three prior deportations

is not an element of the offense under § 1326, but is rather a basis to attack the

initiation of the prosecution through a motion to dismiss, the district court did not

abuse its discretion in granting the Government’s Motion in Limine to preclude Garcia

from offering evidence at trial about the asserted unlawfulness of his prior

deportations. United States v. Alvarado-Delgado, 98 F.3d 492, 493 (9th Cir. 1996)

(en banc). To the extent Garcia sought to rely upon § 1326(d) to collaterally attack

his prior deportations, he was required to file a timely pretrial motion to dismiss the

information, which he failed to do. See United States v. Lopez, 762 F.3d 852, 858 (9th

Cir. 2014) (“[I]f actual physical removal or deportation is proven, a valid order of

removal or deportation may be presumed in the absence of a collateral pre-trial

challenge in the form of a motion to dismiss the indictment, or, as here, the

information.” (emphasis added)); Fed. R. Crim. P. 12(b)(3)(B) (requiring that “a

defect in the indictment or information” “be raised by pretrial motion”).

      2. The district court admitted Garcia’s prior felony conviction for possession

of drugs for sale for impeachment purposes under Federal Rule of Evidence 609. It

did not, however, articulate “specific facts and circumstances” as our case law requires

to support its determination. United States v. Portillo, 699 F.2d 461, 464 (9th Cir.

1982) (stating that the district court’s conclusory statement that the probative value


                                           2
substantially outweighed the prejudicial effect was insufficient under Rule 609(b)).

Instead, after twice denying the Government’s Motion in Limine to admit Garcia’s

prior convictions, once Garcia testified on direct examination, the district court

granted the Government’s motion without any explanation, let alone an explanation

of the specific facts and circumstances on which it relied under Rule 609(b). The

district court thus abused its discretion in granting the motion without sufficient

explanation.

      Even under such circumstances, however, reversal is not required if the

Government shows “that the prejudice that the error caused was, more probably than

not, harmless.” United States v. Alviso, 152 F.3d 1195, 1199 (9th Cir. 1998). Here,

because the record “provid[es] a ‘fair assurance’ that the error did not substantially

sway the verdict,” id., we conclude that the error was harmless.

      3. “The trial judge ha[s] broad discretion to determine the bounds of relevant

cross-examination.” United States v. Panza, 612 F.2d 432, 437 (9th Cir. 1979). On

direct examination, Garcia testified that he came to the United States in 2011 because

he feared for his life. The district court appropriately ruled that the Government

would be permitted to rebut this explanation by attempting to show that Garcia

previously entered the United States without authorization because he wished to be

with his family, and that his most recent entry was no exception. The Government


                                          3
also permissibly probed on cross-examination Garcia’s knowledge of the United

States immigration system to show that he was aware of reasonable alternatives to

illegal entry. Because the Government’s questions were “‘reasonably related’ to the

subjects covered by [Garcia’s direct] testimony,” the district court did not abuse its

discretion in overruling Garcia’s objections to the scope of the Government’s cross-

examination. United States v. Hearst, 563 F.2d 1331, 1340 (9th Cir. 1977).

      AFFIRMED.




                                          4